Title: To James Madison from Isaac Cox Barnet, 30 June 1802
From: Barnet, Isaac Cox
To: Madison, James


					
						Sir.
						Bordeaux June 30th. 1802.
					
					The peculiar hardship of my Situation obliges me to address you on the subject of various 

claims mentioned in my former letters from 25th September 1800 to 24 December 1801, to none of 

which I have yet received an answer.
					The accounts and vouchers which accompany this, I beg your attention to.  I have presumed 

upon the validity and justice of these claims, by drawing on the Department of State for my 

reimbursement in the following Bills of this date, for
					
						
							$
							 340.97
							 order of John Bernard at 30 Dys. Sights
						
						
							$
							2000
							 order of idem at idem
						
						
							$
							1238.65
							 order of idem at idem
						
						
							
							3578.62
							 Dollars, exchange a 5 francs ⅌ Drs.
						
					
					I hope Sir, that in consideration for the circumstances in which I have been placed, and the 

services which I have invariably endeavoured to render my fellow Citizens, as well in relieving their 

distresses, as in defending their property from unjust condemnation, will induce you to honor these Bills.  

I beg leave to submit to your consideration the observations made on each Account rendered and which I hope may prove satisfactory. I must add that my circumstances compell me to solicit in the most earnest manner the payment of my draft, my persevering in the intention to serve my Country & my hopes of obtaining an appointment through the Solicitation of my friends, my state of suspenc from receiving no answer to my numerous letters, and encouragement which from time to time has been held out to me, all these circumstances have prevented my Settling in business; and having a large family to provide for, it would be very distressing were the Bills to be returned on me.
					I shall delay drawing for the Ballance of my general account (ƒs.6378.78 c.) untill I am 

honoured with a Letter from you as the Sums drawn for; answer my present wants.
					It would also have been a great Satisfaction to me, to have received a reply to my Letter of 

25th. Septr. 1800, on the Subject of a Salary or compensation.  Permit me Sir, to beg your reference 

to that letter and if you find the Statement just, may I hope you will promote the Success of a 

petition which I intend to present to Congress at the next Session, praying compensation for Services 

as Agent for Prisoners from November 1796 to April 1801.  Certainly I have an equal claim with 

Mr. Skipwith to whom Congress has rendered that justice: and I am persuaded that Mr. Skipwith, who 

knows what my situation & difficulties have been, would support by his opinion & recommendation, my 

pretensions thereto.
					I have been waiting, Sir, with patient resignation the will & pleasure of the President to 

nominate me to some other place.  If I thought a Single objection could be made to my character & 

conduct founded on any act of malfeasance or abuse of the confidence reposed in me by our Government, 

I should have Shrunk from the pretention.  But as I am conscious of none, and ignorant yet that any 

representation has been made to my prejudice, I must continue to flatter myself that the President will do 

me that justice, which an upright honest conduct deserves from the Executive authority of my Country.  If 

on the contrary, calumny has effected its purpose to injure me in the Presidents opinion, let me beg the 

favour of receiving a line from you to fix my doubts & Suspence, that I may settle myself in some business.
					My Agent, Mr. Aubrée, still acts at Brest—his services since my departure, have been wanted in 

only one instance, that of relieving the Crew of the fair Hebe of Philada. Captain Brewton, wrecked on the 

coast in March 1801.  That agency therefore has produced nothing.
					I have the honour to send you (under a Seperate cover) eight memoirs of the Council of 

Commerce of this City on the Subject of the french Trade generally.  I received them from the Council 

as a new mark of the good opinion of the authorities of Bordeaux.  I have the honour to be, with respectful 

consideration Sir, Your most obedient Servt.
					
						I Cox Barnet
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
